
	
		II
		Calendar No. 160
		112th CONGRESS
		1st Session
		S. 657
		IN THE SENATE OF THE UNITED STATES
		
			March 28, 2011
			Mr. Cardin (for himself,
			 Mr. Graham, Mr.
			 Leahy, Ms. Klobuchar,
			 Mr. Coons, Mr.
			 Whitehouse, Mr. Blumenthal,
			 Mr. Kyl, Mr.
			 Brown of Ohio, and Mr.
			 Portman) introduced the following bill; which was read twice and
			 referred to the
			 Committee on the
			 Judiciary
		
		
			September 8, 2011
			Reported by Mr.
			 Leahy, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To encourage, enhance, and integrate Blue Alert plans
		  throughout the United States in order to disseminate information when a law
		  enforcement officer is seriously injured or killed in the line of
		  duty.
	
	
		1.Short titleThis Act may be cited as the
			 National Blue Alert Act of
			 2011.
		2.DefinitionsIn this Act:
			(1)CoordinatorThe
			 term Coordinator means the Blue Alert Coordinator of the
			 Department of Justice designated under section 4(a).
			(2)Blue
			 AlertThe term Blue
			 Alert means information relating to the serious injury or death of a law
			 enforcement officer in the line of duty sent through the network.
			(3)Blue
			 Alert planThe term Blue
			 Alert plan means the plan of a State, unit of local government, or
			 Federal agency participating in the network for the dissemination of
			 information received as a Blue Alert.
			(4)NetworkThe
			 term network means the Blue Alert communications network
			 established by the Attorney General under section 3.
			(5)StateThe
			 term State means each of the 50 States, the District of Columbia,
			 the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam,
			 American Samoa, and the Commonwealth of the Northern Mariana Islands.
			3.Blue Alert
			 communications networkThe
			 Attorney General shall establish a national Blue Alert communications network
			 within the Department of Justice to issue Blue Alerts through the initiation,
			 facilitation, and promotion of Blue Alert plans, in coordination with States,
			 units of local government, law enforcement agencies, and other appropriate
			 entities.
		4.Blue Alert
			 Coordinator; guidelines
			(a)Coordination
			 within Department of JusticeThe Attorney General shall assign an
			 officer of the Department of Justice to act as the national coordinator of the
			 Blue Alert communications network.
			(b)Duties of the
			 CoordinatorThe Coordinator shall—
				(1)encourage States
			 and units of local government to develop additional Blue Alert plans;
				(2)establish
			 voluntary guidelines for States and units of local government to use in
			 developing Blue Alert plans that will promote compatible and integrated Blue
			 Alert plans throughout the United States, including—
					(A)a list of the
			 resources necessary to establish a Blue Alert plan;
					(B)criteria for
			 evaluating whether a situation warrants issuing a Blue Alert;
					(C)guidelines to
			 protect the privacy, dignity, independence, and autonomy of any law enforcement
			 officer who may be the subject of a Blue Alert and the family of the law
			 enforcement officer;
					(D)guidelines that a Blue Alert should only be
			 issued with respect to a law enforcement officer if—
						(i)the law
			 enforcement agency involved—
							(I)confirms—
								(aa)the death or
			 serious injury of the law enforcement officer; or
								(bb)the attack on the
			 law enforcement officer and that there is an indication of the death or serious
			 injury of the officer; or
								(II)concludes that
			 the law enforcement officer is missing in the line of duty;
							(ii)there is an
			 indication of serious injury to or death of the law enforcement officer;
						(iii)the suspect
			 involved has not been apprehended; and
						(iv)there is
			 sufficient descriptive information of the suspect involved and any relevant
			 vehicle and tag numbers;
						(E)guidelines—
						(i)that information relating to a law
			 enforcement officer who is seriously injured or killed in the line of duty
			 should be provided to the National Crime Information Center database operated
			 by the Federal Bureau of Investigation under section 534 of title 28, United
			 States Code, and any relevant crime information repository of the State
			 involved;
						(ii)that a Blue Alert
			 should, to the maximum extent practicable (as determined by the Coordinator in
			 consultation with law enforcement agencies of States and units of local
			 governments), be limited to the geographic areas most likely to facilitate the
			 apprehension of the suspect involved or which the suspect could reasonably
			 reach, which should not be limited to State lines;
						(iii)for law
			 enforcement agencies of States or units of local government to develop plans to
			 communicate information to neighboring States to provide for seamless
			 communication of a Blue Alert; and
						(iv)providing that a
			 Blue Alert should be suspended when the suspect involved is apprehended or when
			 the law enforcement agency involved determines that the Blue Alert is no longer
			 effective; and
						(F)guidelines
			 for—
						(i)the issuance of
			 Blue Alerts through the network; and
						(ii)the extent of the
			 dissemination of alerts issued through the network;
						(3)develop protocols
			 for efforts to apprehend suspects that address activities during the period
			 beginning at the time of the initial notification of a law enforcement agency
			 that a suspect has not been apprehended and ending at the time of apprehension
			 of a suspect or when the law enforcement agency involved determines that the
			 Blue Alert is no longer effective, including protocols regulating—
					(A)the use of public
			 safety communications;
					(B)command center
			 operations; and
					(C)incident review,
			 evaluation, debriefing, and public information procedures;
					(4)work with States
			 to ensure appropriate regional coordination of various elements of the
			 network;
				(5)establish an
			 advisory group to assist States, units of local government, law enforcement
			 agencies, and other entities involved in the network with initiating,
			 facilitating, and promoting Blue Alert plans, which shall include—
					(A)to the maximum
			 extent practicable, representation from the various geographic regions of the
			 United States; and
					(B)members who
			 are—
						(i)representatives of
			 law enforcement organizations, law enforcement agencies, and public safety
			 communications;
						(ii)broadcasters,
			 first responders, dispatchers, and radio station personnel; and
						(iii)representatives
			 of any other individuals or organizations that the Coordinator determines are
			 necessary to the success of the network; and
						(6)act as the
			 nationwide point of contact for—
					(A)the development of
			 the network; and
					(B)regional coordination of Blue Alerts
			 through the network.
					(c)Limitations
				(1)Voluntary
			 participationThe guidelines established under subsection (b)(2),
			 protocols developed under subsection (b)(3), and other programs established
			 under subsection (b), shall not be mandatory.
				(2)Dissemination of
			 informationThe guidelines established under subsection (b)(2)
			 shall, to the maximum extent practicable (as determined by the Coordinator in
			 consultation with law enforcement agencies of States and units of local
			 government), provide that appropriate information relating to a Blue Alert is
			 disseminated to the appropriate officials of law enforcement agencies, public
			 health agencies, and other agencies.
				(3)Privacy and
			 civil liberties protectionsThe guidelines established under
			 subsection (b) shall—
					(A)provide mechanisms
			 that ensure that Blue Alerts comply with all applicable Federal, State, and
			 local privacy laws and regulations; and
					(B)include standards that specifically provide
			 for the protection of the civil liberties, including the privacy, of law
			 enforcement officers who are seriously injured or killed in the line of duty
			 and the families of the officers.
					(d)Cooperation with
			 other agenciesThe Coordinator shall cooperate with the Secretary
			 of Homeland Security, the Secretary of Transportation, the Chairman of the
			 Federal Communications Commission, and appropriate offices of the Department of
			 Justice in carrying out activities under this Act.
			(e)ReportsNot
			 later than 1 year after the date of enactment of this Act, and annually
			 thereafter, the Coordinator shall submit to Congress a report on the activities
			 of the Coordinator and the effectiveness and status of the Blue Alert plans
			 that are in effect or being developed.
			5.Grant program for
			 support of Blue Alert plansSection 1701(b) of title I of the Omnibus
			 Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd(b)) is
			 amended—
			(1)in paragraph (16),
			 by striking and at the end;
			(2)by redesignating
			 paragraph (17) as paragraph (18); and
			(3)by inserting after
			 paragraph (16) the following:
				
					(17)to assist a State
				in the development or enhancement of programs and activities in support of a
				Blue Alert plan and the network (as those terms are defined in section 2 of the
				National Blue Alert Act of 2010), including—
						(A)developing and
				implementing education and training programs, and associated materials,
				relating to Blue Alert plans;
						(B)developing and
				implementing law enforcement programs, and associated equipment, relating to
				Blue Alert plans; and
						(C)developing and
				implementing new technologies to improve the communication of Blue Alerts;
				and
						.
			6.Authorization of
			 appropriationsSection
			 1001(a)(11) of the Omnibus Crime Control and Safe Streets Act of 1968 is
			 amended by adding at the end the following:
			
				(C)(i)Of amounts authorized to be appropriated to
				carry out part Q in any fiscal year, $10,000,000 is authorized to be
				appropriated for grants for the purposes described in section
				1701(b)(17).
					(ii)Amounts appropriated pursuant to clause (i)
				shall remain available until
				expended.
					.
		
	
		1.Short titleThis Act may be cited as the
			 National Blue Alert Act of
			 2011.
		2.DefinitionsIn this Act:
			(1)CoordinatorThe
			 term Coordinator means the Blue Alert Coordinator of the
			 Department of Justice designated under section 4(a).
			(2)Blue
			 alertThe term Blue Alert means information relating
			 to the serious injury or death of a law enforcement officer in the line of duty
			 sent through the network.
			(3)Blue alert
			 planThe term Blue Alert plan means the plan of a
			 State, unit of local government, or Federal agency participating in the network
			 for the dissemination of information received as a Blue Alert.
			(4)Law enforcement
			 officerThe term law enforcement officer shall have
			 the same meaning as in section 1204 of the Omnibus Crime Control and Safe
			 Streets Act of 1968 (42 U.S.C. 3796b(6)).
			(5)NetworkThe
			 term network means the Blue Alert communications network
			 established by the Attorney General under section 3.
			(6)StateThe
			 term State means each of the 50 States, the District of Columbia,
			 the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam,
			 American Samoa, and the Commonwealth of the Northern Mariana Islands.
			3.Blue alert
			 communications networkThe
			 Attorney General shall establish a national Blue Alert communications network
			 within the Department of Justice to issue Blue Alerts through the initiation,
			 facilitation, and promotion of Blue Alert plans, in coordination with States,
			 units of local government, law enforcement agencies, and other appropriate
			 entities.
		4.Blue alert coordinator;
			 guidelines
			(a)Coordination within
			 department of justiceThe Attorney General shall assign an
			 existing officer of the Department of Justice to act as the national
			 coordinator of the Blue Alert communications network.
			(b)Duties of the
			 coordinatorThe Coordinator shall—
				(1)provide assistance to
			 States and units of local government that are using Blue Alert plans;
				(2)establish voluntary
			 guidelines for States and units of local government to use in developing Blue
			 Alert plans that will promote compatible and integrated Blue Alert plans
			 throughout the United States, including—
					(A)a list of the resources
			 necessary to establish a Blue Alert plan;
					(B)criteria for evaluating
			 whether a situation warrants issuing a Blue Alert;
					(C)guidelines to protect the
			 privacy, dignity, independence, and autonomy of any law enforcement officer who
			 may be the subject of a Blue Alert and the family of the law enforcement
			 officer;
					(D)guidelines that a Blue
			 Alert should only be issued with respect to a law enforcement officer
			 if—
						(i)the law enforcement
			 agency involved—
							(I)confirms—
								(aa)the death or serious
			 injury of the law enforcement officer; or
								(bb)the attack on the law
			 enforcement officer and that there is an indication of the death or serious
			 injury of the officer; or
								(II)concludes that the law
			 enforcement officer is missing in the line of duty;
							(ii)there is an indication
			 of serious injury to or death of the law enforcement officer;
						(iii)the suspect involved
			 has not been apprehended; and
						(iv)there is sufficient
			 descriptive information of the suspect involved and any relevant vehicle and
			 tag numbers;
						(E)guidelines—
						(i)that information relating
			 to a law enforcement officer who is seriously injured or killed in the line of
			 duty should be provided to the National Crime Information Center database
			 operated by the Federal Bureau of Investigation under section 534 of title 28,
			 United States Code, and any relevant crime information repository of the State
			 involved;
						(ii)that a Blue Alert
			 should, to the maximum extent practicable (as determined by the Coordinator in
			 consultation with law enforcement agencies of States and units of local
			 governments), be limited to the geographic areas most likely to facilitate the
			 apprehension of the suspect involved or which the suspect could reasonably
			 reach, which should not be limited to State lines;
						(iii)for law enforcement
			 agencies of States or units of local government to develop plans to communicate
			 information to neighboring States to provide for seamless communication of a
			 Blue Alert; and
						(iv)providing that a Blue
			 Alert should be suspended when the suspect involved is apprehended or when the
			 law enforcement agency involved determines that the Blue Alert is no longer
			 effective; and
						(F)guidelines for—
						(i)the issuance of Blue
			 Alerts through the network; and
						(ii)the extent of the
			 dissemination of alerts issued through the network;
						(3)develop protocols for
			 efforts to apprehend suspects that address activities during the period
			 beginning at the time of the initial notification of a law enforcement agency
			 that a suspect has not been apprehended and ending at the time of apprehension
			 of a suspect or when the law enforcement agency involved determines that the
			 Blue Alert is no longer effective, including protocols regulating—
					(A)the use of public safety
			 communications;
					(B)command center
			 operations; and
					(C)incident review,
			 evaluation, debriefing, and public information procedures;
					(4)work with States to
			 ensure appropriate regional coordination of various elements of the
			 network;
				(5)establish an advisory
			 group to assist States, units of local government, law enforcement agencies,
			 and other entities involved in the network with initiating, facilitating, and
			 promoting Blue Alert plans, which shall include—
					(A)to the maximum extent
			 practicable, representation from the various geographic regions of the United
			 States; and
					(B)members who are—
						(i)representatives of a law
			 enforcement organization representing rank-and-file officers;
						(ii)representatives of other
			 law enforcement agencies and public safety communications;
						(iii)broadcasters, first
			 responders, dispatchers, and radio station personnel; and
						(iv)representatives of any
			 other individuals or organizations that the Coordinator determines are
			 necessary to the success of the network;
						(6)act as the nationwide
			 point of contact for—
					(A)the development of the
			 network; and
					(B)regional coordination of
			 Blue Alerts through the network; and
					(7)determine—
					(A)what procedures and
			 practices are in use for notifying law enforcement and the public when a law
			 enforcement officer is killed or seriously injured in the line of duty;
			 and
					(B)which of the procedures
			 and practices are effective and that do not require the expenditure of
			 additional resources to implement.
					(c)Limitations
				(1)Voluntary
			 participationThe guidelines established under subsection (b)(2),
			 protocols developed under subsection (b)(3), and other programs established
			 under subsection (b), shall not be mandatory.
				(2)Dissemination of
			 informationThe guidelines established under subsection (b)(2)
			 shall, to the maximum extent practicable (as determined by the Coordinator in
			 consultation with law enforcement agencies of States and units of local
			 government), provide that appropriate information relating to a Blue Alert is
			 disseminated to the appropriate officials of law enforcement agencies, public
			 health agencies, and other agencies.
				(3)Privacy and civil
			 liberties protectionsThe guidelines established under subsection
			 (b) shall—
					(A)provide mechanisms that
			 ensure that Blue Alerts comply with all applicable Federal, State, and local
			 privacy laws and regulations; and
					(B)include standards that
			 specifically provide for the protection of the civil liberties, including the
			 privacy, of law enforcement officers who are seriously injured or killed in the
			 line of duty and the families of the officers.
					(d)Cooperation with other
			 agenciesThe Coordinator shall cooperate with the Secretary of
			 Homeland Security, the Secretary of Transportation, the Chairman of the Federal
			 Communications Commission, and appropriate offices of the Department of Justice
			 in carrying out activities under this Act.
			(e)Restrictions on
			 coordinatorThe Coordinator may not—
				(1)perform any official
			 travel for the sole purpose of carrying out the duties of the
			 Coordinator;
				(2)lobby any officer of a
			 State regarding the funding or implementation of a Blue Alert plan; or
				(3)host a conference focused
			 solely on the Blue Alert program that requires the expenditure of Federal
			 funds.
				(f)ReportsNot
			 later than 1 year after the date of enactment of this Act, and annually
			 thereafter, the Coordinator shall submit to Congress a report on the activities
			 of the Coordinator and the effectiveness and status of the Blue Alert plans
			 that are in effect or being developed.
			5.Grant program for
			 support of blue alert plansSection 1701(b) of title I of the Omnibus
			 Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd(b)) is
			 amended—
			(1)in paragraph (16), by
			 striking and at the end;
			(2)by redesignating
			 paragraph (17) as paragraph (18); and
			(3)by inserting after
			 paragraph (16) the following:
				
					(17)to assist a State in the
				development or enhancement of programs and activities in support of a Blue
				Alert plan and the network (as those terms are defined in section 2 of the
				National Blue Alert Act of 2011), including—
						(A)developing and
				implementing education and training programs, and associated materials,
				relating to Blue Alert plans;
						(B)developing and
				implementing law enforcement programs, and associated equipment, relating to
				Blue Alert plans; and
						(C)developing and
				implementing new technologies to improve the communication of Blue Alerts;
				and.
						.
			6.Authorization of
			 appropriationsSection
			 1001(a)(11) of the Omnibus Crime Control and Safe Streets Act of 1968 is
			 amended by adding at the end the following:
			
				(C)(i)Of amounts authorized
				to be appropriated to carry out part Q in any fiscal year, $10,000,000 is
				authorized to be appropriated for grants for the purposes described in section
				1701(b)(17).
					(ii)Amounts appropriated
				pursuant to clause (i) shall remain available until
				expended.
					.
		
	
		September 8, 2011
		Reported with an amendment
	
